        Case 4:20-cv-05883-JSW Document 42-1 Filed 09/09/20 Page 1 of 11




 1
     Lawrence J. Joseph
 2   Cal. S.B. No. 154908
     Law Office of Lawrence J. Joseph
 3   1250 Connecticut Ave., NW, Ste. 700-1A
     Washington, DC 20036
 4
     Tel: 202-355-9452
 5   Fax: 202-318-2254
     Email: ljoseph@larryjoseph.com
 6
 7   Counsel for Amicus Curiae Immigration Reform Law Institute

 8
 9                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
10
11                                               )
                                                     Civil Action No. 4:20-cv-05883-JSW
                                                 )
12                                               )   BRIEF OF AMICUS CURIAE
      Immigrant Legal Resource Center, et al.,   )   IMMIGRATION REFORM LAW
13          Plaintiffs,                          )   INSTITUTE IN SUPPORT OF
14                                               )   DEFENDANTS’ OPPOSITION TO
                    v.
                                                 )   PLAINTIFF’S MOTION FOR
15    Chad F. Wolf, Acting Secretary of          )   PRELIMINARY INJUNCTION AND
      Homeland Security, et al.,                 )
16                                                   STAY
            Defendants.                          )
17                                               )   Date:    October 9, 2020
                                                 )   Time:    9:00 a.m.
18                                               )   Judge:   Hon. Jeffrey S. White
      _________________________________          )   Ctrm:    5, 2nd Floor
19
20
21
22
23
24
25
26
27
28


     IMMIGRATION REFORM LAW INSTITUTE’S AMICUS CURIAE BRIEF,
     Immigrant Legal Res. Ctr. v Wolf, No. 4:20-cv-05883-JSW
           Case 4:20-cv-05883-JSW Document 42-1 Filed 09/09/20 Page 2 of 11




                                                          TABLE OF CONTENTS
 1
 2   Memorandum of Ponts and Authorites ............................................................................................ 1
     Identify and Interests of Amicus Curiae .......................................................................................... 1
 3
     Introduction...................................................................................................................................... 1
 4
     Legal Standard ................................................................................................................................. 2
 5
     Argument ......................................................................................................................................... 2
 6   I.         Plaintiffs cANNOT PREVAIL ON THE MERITS. ............................................................ 2
 7              A.         The Final Rule is not arbitrary and capricious. ........................................................ 3
 8              B.         The imposition of fees is consistent throughout the INA and federal law,
                           which requires agencies to be self-sustaining as much as possible. ....................... 6
 9
                C.         The Final Rule does not violate the government’s obligations under the
10                         Convention Against Torture. ................................................................................... 7
11   II.        The remaining Winter factors weigh against Plaintiffs. ...................................................... 8

12              A.         The balance of equities favors DHS. ....................................................................... 8
                B.         The public interest favors DHS. .............................................................................. 9
13
     Conclusion ....................................................................................................................................... 9
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           i
     IMMIGRATION REFORM LAW INSTITUTE’S AMICUS CURIAE BRIEF,
     Immigrant Legal Res. Ctr. v Wolf, No. 4:20-cv-05883-JSW
        Case 4:20-cv-05883-JSW Document 42-1 Filed 09/09/20 Page 3 of 11




                          MEMORANDUM OF PONTS AND AUTHORITES
 1
 2          Amicus curiae Immigration Reform Law Institute submits this memorandum of points and

 3   authorities in opposition to plaintiffs’ motion for preliminary injunction and the plaintiffs’
 4   accompanying memo (“Pls. Memo”) pursuant to Immigration Reform Law Institute’s
 5
     accompanying motion for leave to file.
 6
                         IDENTIFY AND INTERESTS OF AMICUS CURIAE
 7
 8          Immigration Reform Law Institute (“IRLI”) is a nonprofit 501(c)(3) public interest law

 9   firm incorporated in the District of Columbia. IRLI is dedicated to litigating immigration-related
10   cases on behalf of, and in the interests of, United States citizens and lawful permanent residents,
11
     and to assisting courts in understanding and accurately applying federal immigration law. IRLI
12
     has litigated or filed amicus briefs in important immigration cases, including Trump v. Hawaii,
13
14   138 S. Ct. 2392 (2018); United States v. Texas, 136 S. Ct. 2271 (2016); and Arizona Dream Act

15   Coal. v. Brewer, 818 F.3d 101 (9th Cir. 2016). For more than twenty years, the Board of
16
     Immigration Appeals has solicited amicus briefs drafted by IRLI staff from IRLI’s parent
17
     organization, the Federation for American Immigration Reform, because the Board considers IRLI
18
     an expert in immigration law. For these reasons, IRLI has a direct interest in the issues here.
19
20                                          INTRODUCTION
21          Plaintiffs seek a preliminary injunction barring Defendants from implementing a final rule,
22
     U.S. Citizenship and Immigration Services Fee Schedule and Changes to Certain Other
23
     Immigration Benefit Request Requirements, 85 Fed. Reg. 46,788 (Aug. 3, 2020) (the “Final Rule”),
24
     promulgated by the U.S. Department of Homeland Security (“DHS”), based on their challenge to
25
26   the validity of the Final Rule under the Administrative Procedure Act, 5 U.S.C. § 706 (“APA”).

27
28

                                                           1
     IMMIGRATION REFORM LAW INSTITUTE’S AMICUS CURIAE BRIEF,
     Immigrant Legal Res. Ctr. v Wolf, No. 4:20-cv-05883-JSW
          Case 4:20-cv-05883-JSW Document 42-1 Filed 09/09/20 Page 4 of 11




               IRLI supports DHS’s determination that fees were set below the level necessary to recover
 1
 2   the full costs of operating the immigration courts and the Board of Immigration Appeals (“BIA”).

 3   It reflected badly on the Executive Office of Immigration Review (“EOIR”) that, with the
 4
     knowledge and acquiescence of successive Attorneys General, the agency had knowingly
 5
     underfunded these critical government functions for more than three decades, despite express
 6
 7   congressional authorization to ensure that the historic growth in EOIR caseloads is supported by

 8   sufficient personnel and resources. Furthermore, IRLI commends the initiative of the current
 9   EOIR Director and Attorney General to restore EOIR’s squandered revenue streams with the Final
10
     Rule. Collecting the fees associated with the Final Rule is a legal requirement that will provide
11
     the agency the opportunity to reduce chronic backlogs in processing filings.
12
13             IRLI supports the arguments of Defendants and adds the following with respect to the

14   merits.
15                                           LEGAL STANDARD
16
               “A plaintiff seeking a preliminary injunction must establish [1] that he is likely to succeed
17
     on the merits, [2] that he is likely to suffer irreparable harm in the absence of preliminary relief,
18
19   [3] that the balance of equities tips in his favor, and [4] that an injunction is in the public interest.”

20   Winter v. NRDC, Inc., 555 U.S. 7, 20 (2008).
21                                               ARGUMENT
22
     I.        PLAINTIFFS CANNOT PREVAIL ON THE MERITS.
23
               The first Winter factor—the likelihood of success on the merits—is the most important
24
     factor as well as the factor on which plaintiff’s claim fails. Winter, 555 U.S. at 20. Despite
25
26   Plaintiffs’ claims to the contrary, the Final Rule is neither arbitrary and capricious nor contrary to

27   law and is thus entitled to this Court’s deference.
28

                                                           2
     IMMIGRATION REFORM LAW INSTITUTE’S AMICUS CURIAE BRIEF,
     Immigrant Legal Res. Ctr. v Wolf, No. 4:20-cv-05883-JSW
        Case 4:20-cv-05883-JSW Document 42-1 Filed 09/09/20 Page 5 of 11




            A.      The Final Rule is not arbitrary and capricious.
 1
 2          As the Supreme Court has explained, “[r]eview under the arbitrary and capricious standard

 3   is deferential [to the agency].” Nat’l Ass’n of Home Builders v. Defs. of Wildlife, 551 U.S. 644,
 4   658 (2007). An action is only arbitrary and capricious where the agency
 5
              has relied on factors which Congress had not intended it to consider, entirely
 6            failed to consider an important aspect of the problem, offered an explanation for
              its decision that runs counter to the evidence before the agency, or is so
 7
              implausible that it could not be ascribed to a difference in view or the product
 8            of agency expertise.

 9   Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983). Where,
10   however, “an agency rule . . . is rational, based on consideration of the relevant factors, and within
11
     the scope of the authority delegated to the agency by the statute,” it is not to be disturbed. Id. at
12
     42-44. Where the agency’s “decisionmaking path may be reasonably discerned,” the court must
13
14   reject any claims that the rule in question is arbitrary and capricious. California v. Azar, 950 F.3d

15   1067, 1103 (9th Cir. 2020) (internal citation omitted).
16
            Furthermore, it is not the responsibility of the court to determine “whether a regulatory
17
     decision is the best one . . . or even whether it is better than the alternatives.” FERC v. Elec. Power
18
     Supply Ass’n, 136 S. Ct. 760, 782 (2016). In fact, where the decision involves complex technical
19
20   issues, as in Elec. Power Supply Ass’n, it is essential that the courts “afford great deference” to the
21   agency’s expertise. Morgan Stanley Capital Grp. Inc. v. Pub Util. Dist. No. 1, 554 U.S. 527, 532
22
     (2008) (explaining that FERC has broad discretion to determine rates and it is not the court’s place
23
     to disturb the agency’s determination). Here, too, the agency has expertise and broad discretion.
24
25   The Supreme Court has explained that “[j]udicial deference in the immigration context is of special

26   importance.” Negusie v. Holder, 555 U.S. 511, 516-17 (2009); see also INS v. Aguirre-Aguirre,
27
28

                                                           3
     IMMIGRATION REFORM LAW INSTITUTE’S AMICUS CURIAE BRIEF,
     Immigrant Legal Res. Ctr. v Wolf, No. 4:20-cv-05883-JSW
        Case 4:20-cv-05883-JSW Document 42-1 Filed 09/09/20 Page 6 of 11




     526 U.S. 415, 425 (1999) (“The judiciary is not well positioned to shoulder primary responsibility
 1
 2   for assessing [immigration decisions made by the Attorney General].”).

 3          As DHS notes in the Final Rule, its “authority [to impose the fees in question] is in several
 4
     statutory provisions” under the Immigration and Nationality Act (“INA”) that authorize the
 5
     administration and enforcement of U.S. immigration laws by DHS’s subagencies. See 85 Fed. Reg.
 6
 7   at 46,789; see also 8 U.S.C. § 1103 (establishing the powers and duties of the Secretary of

 8   Homeland Security under the INA), and the Homeland Security Act (“HSA”), 6 U.S.C. § 112
 9   (establishing the position, powers, and duties of the Secretary of Homeland Security). The INA
10
     further empowers DHS to charge and collect user fees in order to “ensure recovery of the full
11
     costs,” of adjudicating immigration benefits, 8 U.S.C. § 1356(m), and mandates the appropriation
12
13   of user fees collected for the expenses of immigration adjudications, 8 U.S.C. § 1356(n). In

14   addition, the Office of Management and Budget (“OMB”) requires that all agency Chief Financial
15   Officers “review, on a biennial basis, the fees, royalties, rents, and other charges imposed by the
16
     agency for services and things of value it provides, and make recommendations on revising those
17
     charges to reflect costs incurred by it in providing those services and things of value.” 31 U.S.C.
18
19   § 902(a)(8). Amicus IRLI respectfully submits that the prior failure to collect these mandated fees

20   was arbitrary and capricious, and that “[a]rbitrary agency action becomes no less so by simple dint
21
     of repetition.” Judulang v. Holder, 565 U.S. 42, 61 (2011). The Final Rule corrects a prior error.
22
            The Final Rule thus was promulgated under the congressionally delegated authority given
23
24   to the DHS and is based on its “comprehensive” review of costs and fees for FY 2019/2020. 85

25   Fed. Reg. at 46,794. It also “accounts for, and is consistent with, congressional appropriations for
26   specific USCIS programs.” Id. Such “examin[ation] of the relevant considerations,” for which it
27
     “articulated a satisfactory explanation . . . including a rational connection between the facts found
28

                                                           4
     IMMIGRATION REFORM LAW INSTITUTE’S AMICUS CURIAE BRIEF,
     Immigrant Legal Res. Ctr. v Wolf, No. 4:20-cv-05883-JSW
        Case 4:20-cv-05883-JSW Document 42-1 Filed 09/09/20 Page 7 of 11




     and the choice made,” Elec. Power Supply Ass’n 136 S. Ct. at 782, reflects reasonable “judgments
 1
 2   about areas that are within the agency’s field of discretion and expertise,” BNSF Ry. Co. v. Surface

 3   Transp. Bd., 526 F.3d 770, 781 (D.C. Cir. 2008) (internal citation omitted). DHS explained that it
 4
     issued the Final Rule because the FY 2019/2020 biennial review revealed “that current fees do not
 5
     recover the full cost of providing adjudication and naturalization services,” as required. 85 Fed.
 6
 7   Reg. 46,788. Where DHS, or any agency, determines that statutorily required fees are not being

 8   assessed, it can be neither arbitrary nor capricious to implement changes to comply with the law.
 9          In situations such as this, it is paramount that the courts “defer to the agency’s expertise in
10
     identifying the appropriate course of action,” California v. Azar, 950 F.3d 1067, 1096-1097 (9th
11
     Cir. 2020) instead of substituting their own views and opinions. See Dep’t of Commerce v. New
12
13   York, 139 S. Ct. 2551, 2569 (2019) (holding that the court cannot “substitute [its] judgment” or

14   “second-guess[] the weighing of risks and benefits”). Furthermore, an agency is empowered to
15   make or alter an earlier policy as long as it “provide[s] reasoned explanation for” the change and
16
     “there are good reasons for the new policy.” FCC v. Fox Television Stations, Inc., 556 U.S. 502,
17
     514-515 (2009). Here, DHS, being required to self-fund, determined that the fees it was collecting
18
19   were insufficient to cover adjudication costs, and acted accordingly. Because DHS has followed

20   an identifiable and reasoned decision process, this Court should not find the Final Rule arbitrary
21
     and capricious.
22
            Plaintiffs assertion that the Final Rule is a pretextual attempt to deter new applicants and
23
24   create barriers is also without merit. The Final Rule is intended to collect statutorily required user

25   fees for immigration benefit adjudications following a finding by DHS that current fees are below
26   required levels. 85 Fed. Reg. at 46,788. The Final Rule also reflects DHS’s attempt to meet its
27
     statutory requirements to self-fund through user-fees. Furthermore, the agency made efforts to
28

                                                           5
     IMMIGRATION REFORM LAW INSTITUTE’S AMICUS CURIAE BRIEF,
     Immigrant Legal Res. Ctr. v Wolf, No. 4:20-cv-05883-JSW
        Case 4:20-cv-05883-JSW Document 42-1 Filed 09/09/20 Page 8 of 11




     alleviate some of the financial burden on asylum and withholding of removal applicants by only
 1
 2   charging a $50 fee, which is “well below the estimated cost of adjudication.” Id. The fact that such

 3   fees may dissuade some aliens from seeking such benefits does not supersede DHS’s rational and
 4
     reasoned explanations for the new fees. See Dep’t of Commerce, 139 S. Ct. at 2579-80 (explaining
 5
     that “a showing of pretext could render an agency action arbitrary and capricious only in the
 6
 7   infinitesimally small number of cases in which the . . . stated rational did not factor at all into the

 8   decision, thereby depriving the action of an adequate supporting rationale.”). Here, a more-than-
 9   adequate supporting rationale is obvious. The Final Rule “ensure[s] that USCIS has the resources
10
     it needs to provide adequate service to applicants and petitioners.” 85 Fed. Reg. at 46,788.
11
             B.      The imposition of fees is consistent throughout the INA and federal law,
12                   which requires agencies to be self-sustaining as much as possible.
13
             It is well established that the “cardinal rule” of statutory interpretation requires reading the
14
     statute as a whole instead of analyzing each provision in isolation. See King v. St. Vincent’s Hosp.,
15
16   502 U.S. 215, 221 (1991) (“The meaning of statutory language, plain or not, depends on context.”);

17   Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41, 51 (1987) (“[I]n expounding a statute, we . . . look to
18   the provisions of the whole law, and to its object and policy.”); accord Children’s Hosp. & Health
19
     Ctr. v. Belshe, 188 F.3d 1090, 1096 (9th Cir. 1999); see also United States v. LKAV, 712 F.3d 436,
20
     440 (9th Cir. 2014) (“We also look to similar provisions within the statute as a whole . . . to aid
21
22   interpretation.”).

23           The INA explicitly authorizes the collection of user fees for adjudication of immigration
24
     benefits. 8 U.S.C. § 1356. Because the INA also authorizes fees in other provisions, see, e.g., 8
25
     U.S.C. § 1351 (authorizing fees for visa applications); 8 U.S.C. § 1254a(c)(1)(B) (authorizing the
26
     collection of fees for registration under temporary protected status); 8 U.S.C. § 1254b(a)
27
28   (authorizing “fees for fingerprinting services, biometric services, and other necessary services” in

                                                           6
     IMMIGRATION REFORM LAW INSTITUTE’S AMICUS CURIAE BRIEF,
     Immigrant Legal Res. Ctr. v Wolf, No. 4:20-cv-05883-JSW
        Case 4:20-cv-05883-JSW Document 42-1 Filed 09/09/20 Page 9 of 11




     connection with temporary protected status registration), it is clear that Congress intended the
 1
 2   collection of fees from aliens to be part of the immigration process generally. When the Final Rule

 3   is read in the context of the entirety of the statute, it is even more obvious that it is consistent with
 4
     the INA.
 5
             Furthermore, Congress has explicitly decreed that agency services should “be self-
 6
 7   sustaining to the extent possible.” 31 U.S.C. § 9701(a). Agency heads are authorized to establish

 8   fees as long as they are “fair” and are determined by “the costs to the Government; the value of
 9   the service . . . public policy or interest served; and other relevant facts.” 31 U.S.C. § 9701(b)(1)-
10
     (2). When, as here, a biennial review shows that immigration benefit fees are insufficient to allow
11
     the agency to be self-sustaining, the only right and logical solution is to increase or impose
12
13   additional fees.

14           C.      The Final Rule does not violate the government’s obligations under the
                     Convention Against Torture.
15
16           Plaintiffs’ fears that DHS will violate aliens’ rights with respect to withholding of removal

17   and nonrefoulement are without merit. EOIR has properly exempted applications for withholding
18   of removal (“WOR”) and Convention Against Torture (“CAT”) relief, as well as motions and
19
     appeals based on such non-discretionary protections, from the imposition of user fees. See 85 Fed.
20
     Reg. 46,788, 46,790 (listing several instances in which fee waivers are available).
21
22           The United States nonrefoulement obligation requires that “it must not expel or return a

23   refugee to a country where his life or freedom would be threatened on account of his race, religion,
24
     nationality, membership [in] a particular social group or political opinion.” Yusupov v. AG of the
25
     United States, 518 F.3d 185, 203 (3d Cir. 2008); see also Convention Against Torture, art. 33.1.
26
     The Refugee Act of 1980 reflects Congress’s intent that refugees should be protected to the fullest
27
28   extent required by international obligations. Yusupov 518 F.3d at 203. Nonrefoulement under

                                                           7
     IMMIGRATION REFORM LAW INSTITUTE’S AMICUS CURIAE BRIEF,
     Immigrant Legal Res. Ctr. v Wolf, No. 4:20-cv-05883-JSW
           Case 4:20-cv-05883-JSW Document 42-1 Filed 09/09/20 Page 10 of 11




     CAT, however, is not without exceptions. For example, “a refugee whom there are reasonable
 1
 2   grounds for regarding as a danger to the security of the country in which he is” may be refused a

 3   grant of asylum. Convention, art. 33.2.
 4
              The fees implemented by the Final Rule do not conflict with these obligations because of
 5
     the above-stated fee waivers and exceptions. In response to a comment on nonrefoulement, DHS
 6
 7   explained that the INA explicitly authorizes asylum application fees, which are “in line with

 8   domestic implementing law and do[] not contravene international treaty obligations.” 85 Fed. Reg.
 9   at 46,848. Furthermore, as noted, the new fees do not apply to aliens submitting applications “for
10
     the sole purpose of seeking withholding of removal under [the] INA . . . or protection from removal
11
     under” CAT obligations. Id. at 46,793.
12
13            Finally, Plaintiffs’ claims that the fees are “not intended for cost recovery but deterrence,”

14   Pls. Memo. at 8, are incorrect and irrelevant to the government’s CAT obligations. As has been
15   shown, the fees are statutorily mandated and are exempted or waived where required.
16
     II.      THE REMAINING WINTER FACTORS WEIGH AGAINST PLAINTIFFS.
17
              Given that Plaintiffs cannot prevail on the merits, this Court should deny their motion
18
19   without considering the remaining Winter factors. Even so, the additional Winter factors further

20   support denying Plaintiffs’ motion.
21            A.     The balance of equities favors DHS.
22
              The balance of equities weighs heavily in Defendants’ favor. Defendants’ implementation
23
     of their statutory obligations to impose fees for certain discretionary relief will help properly fund
24
25   the agencies that provide immigration benefits, thus benefitting applicants and taxpayers while

26   still preserving fee waivers for nondiscretionary relief.
27
28

                                                           8
     IMMIGRATION REFORM LAW INSTITUTE’S AMICUS CURIAE BRIEF,
     Immigrant Legal Res. Ctr. v Wolf, No. 4:20-cv-05883-JSW
       Case 4:20-cv-05883-JSW Document 42-1 Filed 09/09/20 Page 11 of 11




             B.       The public interest favors DHS.
 1
 2           The paramount public interest for EOIR is that applications for relief are processed

 3   effectively enough that caseload backlogs are minimized. That goal best serves citizens and
 4   qualified applicants alike. Also, immigration relief is notorious among federal benefits agency
 5
     adjudications for its applicants’ perverse incentive to seek delay in processing their case, an
 6
     incentive lacking in those seeking such government benefits as social security, veterans, or
 7
 8   Medicaid benefits. Fortuitously, the fees imposed by the Final Rule seem likely to reduce the

 9   number of defective or frivolous applications for relief filed purely to provide aliens with the
10
     additional benefit of delay, by months or even years, of their ultimate removal or departure under
11
     a final order.
12
13                                            CONCLUSION

14           For the foregoing reasons, Plaintiffs’ motion for a preliminary injunction should be denied.

15   Dated: September 9, 2020                          Respectfully submitted,
16
17                                                     /s/ Lawrence J. Joseph
                                                       Lawrence J. Joseph (SBN 154908)
18
                                                       Law Office of Lawrence J. Joseph
19
                                                       1250 Connecticut Ave, NW, Suite 700-1A
20                                                     Washington, DC 20036
                                                       Tel: 202-355-9452
21                                                     Fax: 202-318-2254
22                                                     Email: ljoseph@larryjoseph.com

23                                                     Counsel for Amicus Curiae U.S. Tech Workers
24
25
26
27
28

                                                           9
     IMMIGRATION REFORM LAW INSTITUTE’S AMICUS CURIAE BRIEF,
     Immigrant Legal Res. Ctr. v Wolf, No. 4:20-cv-05883-JSW
